DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi (US 5,193,930).
Regarding claim 1, Chi discloses a steering column clamp comprising:
an internal clamp portion (the inner diameter portion of 20) having longitudinal slot (the axial slot between each 22 in Figure 2) disposed at least partially between a first end (the bottom of 20) of the internal clamp portion and a second end (the top of 20) of the internal clamp portion;
a tightening mechanism (23), when engaged, causes the internal clamp portion to compress about a steerer tube (30) placed in the first end of the internal clamp portion; and
an exterior wall portion (10; 10 is fixed to 20 thus 10 is part of the clamp; Column 2 / Lines 10-11) at least partially enclosing the internal clamp portion such that a hollow portion (the space the inside of 20 and an inner wall of 10) is between the internal clamp portion and an internal surface (an inner surface of 10) of the exterior wall portion of the steering column clamp,
wherein the exterior wall portion extends around at least one portion of the internal clamp portion in at least one direction (10 [the external wall portion] can be viewed as extending around the inner diameter portion of 20 [the viewed internal clamp portion] as shown in Figure 1 because element 2 surrounds at least a portion of an outer diameter of 20.  Since the inner diameter portion of 20 is integral with the outer diameter portion of 20, element 10 inherently surrounds a portion of the inner diameter of 20).
Regarding claim 2, Chi discloses a lip portion (either the top or bottom surfaces of 20) *“[configured to mate with an end portion of a steering column]**.
Regarding claim 5, Chi discloses that the internal clamp portion includes a partial circumferential surface (the bottom inner circumferential surface of the inside of 20) configured to contact the steerer tube when the steerer tube is placed in the first end of the internal clamp portion.
Regarding claim 7, Chi discloses that the tightening mechanism includes a bolt (23) securing a first extension portion (a portion along the axial slot between each 220) of the internal clamp portion to a second extension portion (another portion along the axial slot between each 220) of the internal clamp portion.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chi (US 5,193,930) in view of Chou (EP 1526065 A1).
Regarding claim 3, Chi discloses that a first aperture (222, 223; the hole in each 220 that 23 goes through) partially in a first surface of the internal clamp portion adjacent to the longitudinal slot.
Chi does not disclose a second aperture in a second surface of the internal clamp portion adjacent to the longitudinal slot, the second aperture being coaxial with the first aperture.
Chou teaches a first aperture (the hole that the top 34 goes through) in a first surface (the area around the first aperture) and a second aperture (the hole that the bottom 34 goes through) in a second surface (the area around the second aperture), the second aperture being coaxial with the first aperture.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Chi to have a second aperture in a second surface of the internal clamp portion adjacent to the longitudinal slot, the second aperture being coaxial with the first aperture, as taught by Chou, for the purpose of increasing the tightening ability of the clamp and to provide another tightening element that can maintain the clamping ability in the event that the other tightening element loosens.
Regarding claim 4, Chi in view of Chou discloses all of the claim limitations, see above, but does not disclose a third aperture in an exterior surface of the steering column clamp, the third aperture being coaxial with the first aperture and the second aperture.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a third aperture in an exterior surface of the steering column clamp, the third aperture being coaxial with the first aperture and the second aperture, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Adding a third aperture would allow a third tightening element to be added to the clamp thus increasing the tightening ability of the clamp and to provide another tightening element that can maintain the clamping ability in the event that the other tightening elements loosen.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chi (US 5,193,930) in view of Chen (GB 2360260 A).
Regarding claim 6, Chi discloses all of the claim limitations, see above, but does not disclose at least one tapped clocking screw aperture.
Chen teaches at least one tapped screw aperture (33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Chi to have at least one tapped screw aperture, as taught by Chen, for the purpose of providing a structure that allows a fastener to be attached to the clamp so that the fastener can aid in maintaining the location of the clamp relative to the steerer tube.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Teal et al. (US 8,123,242 B2) in view of Chi (US 5,193,930).
Regarding claim 8, Teal et al. discloses an electric scooter (Column 3 / Lines 43- 44).
Teal et al. does not disclose the steering column clamp of claim 1.
Chi teaches the steering column clamp of claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric scooter of Teal et al. to have the steering column clamp of claim 1, as taught by Chi, for the purpose of providing a clamping mechanism that secures a handlebar to a steering column while providing a tightening mechanism that is protected from foreign debris.
Allowable Subject Matter
Claims 9 and 13-21 are allowed over the prior art of record.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive.
The Applicant argued on Page 7 of the Remarks that “Chi does not disclose element 10 extending around at least one portion of the internal clamp portion in at least one direction as now claimed.”
Element 10 [the external wall portion] can be viewed as extending around the inner diameter portion of 20 [the viewed internal clamp portion] as shown in Figure 1 because element 2 surrounds at least a portion of an outer diameter of 20.  Since the inner diameter portion of 20 is integral with the outer diameter portion of 20, element 10 inherently surrounds a portion of the inner diameter of 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/Primary Examiner, Art Unit 3656